This proceeding is properly before the court; the petition in error and case-made having been filed on April 3, 1916. Plaintiffs in error, in compliance with the rules of the court, have served and filed their brief, which appears reasonably to sustain the assignments of error, but defendant in error has neither filed a brief nor offered excuse for such failure. The established rule in this case is that:
"Where plaintiff in error has completed his record and, filed it in this court, and has served and filed a brief, in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for such failure, the court *Page 207 
is not required to search the record to find some theory upon which the judgment may be sustained; and, where the brief filed appears reasonably to sustain the assignments of error, the court may reverse the judgment in accordance with the prayer of the plaintiff in error or the rights of the parties." Purcell Bridge   Transfer Co. v. Hine, 40 Okla. 200, 137 P. 668.
The judgment of the trial court should be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.